Citation Nr: 1626308	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-13 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a November 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine and Detroit, Michigan.

In November 2013, the Board remanded these matters for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Initially, the Board notes that a May 2010 letter from the Social Security Administration (SSA) indicates that records were provided on a CD.  The May 2010 supplemental statement of the case reflects that the SSA records were considered.  However, the Board is unable to locate any medical records from the SSA in the VBMS or VVA electronic claims files.  Thus, a remand is warranted to locate the missing SSA records and associate them with the VBMS electronic claims file, to include contacting the SSA for an additional copy, if necessary.  

Pursuant to the Board's November 2013 remand, the Veteran was afforded a VA examination in December 2013 to address whether the Veteran has a low back disability directly related to service or as due to or aggravated by a service-connected disability.  While the VA examiner provided an opinion with a detailed rationale on the issue of direct service connection, the examiner does not appear to have considered the Veteran's assertions as to continuity of relevant symptomatology since service and she merely provided a conclusionary opinion as to secondary service connection.  Thus, the Board finds that a supplemental opinion should be obtained from the December 2013 VA examiner, if available.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Also, the most recent VA medical records associated with the claims file are dated in January 2011.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, the claim of entitlement to a TDIU is inextricably intertwined with the pending claim for service connection because an allowance of that claim could change the outcome of the TDIU claim.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the electronic claims file copies of all SSA records from the CD obtained in May 2010.  If no longer available, contact the SSA and request another copy.   Records contained on the CD must be scanned into the Veteran's Virtual VA or VBMS electronic file.  

2.  Obtain all outstanding VA medical records identified by the Veteran that are dated from January 2011 to the present.

3.  Then, forward the entire claims file to the examiner who prepared the December 2013 VA examination report for a supplemental opinion.  If the prior examiner is unavailable, or is unable to provide the requested supplemental opinion without examining the Veteran, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to obtain the requested opinions.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should provide the following information: 

(a) The examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that any chronic back disability had its clinical onset during active duty or is otherwise related to such service.

(b) The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed back disability is proximately due to or caused by a service-connected disability. 

(c) The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed back disability is aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability.  

In providing the above opinions, the examiner must note consideration of the statements from the Veteran regarding the onset and continuity of symptomatology since service.  All opinions expressed must be accompanied by a complete rationale.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




